Citation Nr: 1756145	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-10 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertension (HTN), to include as secondary to service-connected major depressive disorder (MDD).

3. Entitlement to service connection for migraines, to include as secondary to service-connected MDD.

4. Entitlement to service connection to a left knee disability as secondary to service-connected left foot paresthesia.

5. Entitlement to an initial rating in excess of 50 percent for service-connected MDD.

6. Entitlement to a rating in excess of 10 percent for service-connected left foot paresthesia.

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

8. Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C. § 1114(s) (2012), to include based on housebound status.


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to May 1978.

This case comes before the Board of Veterans' Appeals Board on appeal from April 2012, June 2012, and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The April 2012 rating decision denied service connection for a left knee disability and PTSD, and continued a 10 percent rating for left foot paresthesia.  The June 2012 rating decision granted service connection for MDD and assigned a rating of 50 percent, effective April 7, 2010.  The August 2012 rating decision denied service connection for HTN and migraines, and denied a TDIU.  The Veteran timely filed an appeal concerning his claims for service connection, increased ratings, and a TDIU.

In April 2017, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing; a transcript of the proceeding is associated with the claims file.

In addition, in light of the Board's decision herein granting a 100 percent initial disability rating for the Veteran's MDD (now with PTSD), the Board finds that the issue of entitlement to SMC pursuant to 38 U.S.C. § 1114(s), to include based on housebound status, has been raised.

The issues of service connection for a left knee disability, HTN, and migraines; increased rating for left foot paresthesia; and entitlement to a TDIU and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD was incurred during active military service.

2.  For the entirety of the appeal period, the symptoms and overall impairment caused by the Veteran's MDD, now with PTSD, more nearly approximate total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2.  From April 7, 2010, the criteria for an initial rating of 100 percent for PTSD and MDD have been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, 9434 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In relevant part, 38 U.S.C. 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing this disorder based on examination findings and in accordance with the DSM-IV (where certification was on or before August 4, 2014; otherwise DSM 5); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).  

The Veteran contends that he has PTSD as a result of his military service.  Specifically, the Veteran described two stressors:  (1) in 1976/1977 when the Veteran was assigned to the site of a plane crash and saw the burnt bodies of the passengers, none of whom survived the crash; and (2) in 1977 when the Veteran was called to the site of a murder-suicide and saw the bodies of the victim and assailant.

The Veteran's military personnel records document an Airman Performance Report from April 1977 to August 1977, which detailed that in July 1977 the Veteran was "selected to perform as Area Supervisor at the crash site of an A-10 aircraft which had crashed."  As such, the Board finds that at least one of the Veteran's claimed stressors is verified by the evidence of record.

A May 2012 VA examination report reflects a diagnosis of chronic PTSD.  The VA examiner opined that it was at least as likely as not that the Veteran's PTSD was due to either of the two stressors described above.

A June 2014 private evaluation from Dr. J.R.A. Jr., a licensed psychologist, reflects a diagnosis of PTSD, and an opinion that the PTSD was at least as likely as not due to his in-service stressors as described above, and had existed on a continuing basis since that time.  

In April 2017, Dr. J.R.A. Jr. provided another evaluation with a diagnosis of chronic PTSD that was at least as likely as not directly related to the Veteran's in-service stressors.

Given the evidence of record showing a diagnosis of PTSD based on a verified in service stressor, entitlement to service connection for PTSD is warranted.  38 C.F.R. § 3.304(f).

III.  Higher Initial Rating for MDD, now with PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102, see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's MDD is currently rated as 50 percent disabling under 38 C.F.R. § 4.130, DC 9434.  However, as explained above, the Board has granted service connection for PTSD, and the evidence shows that the Veteran's PTSD and MDD symptoms cannot be distinguished.  As such, the Board will consider and address the symptoms of both of the Veteran's psychiatric disabilities in its decision below. 

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411, 9434.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

The Board has considered the GAF scores assigned during the appeal period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV at 32).  The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders, including 38 C.F.R. § 4.130, to remove outdated references to the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See Final Rule, Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).  

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Further, GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships. 

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A May 2012 VA examination report reflects diagnoses of chronic PTSD; and MDD, severe without psychotic features.  The examiner stated that the Veteran experienced moderate PTSD symptoms and serious depression with persistent suicidal ideation.  She found that the Veteran's social functioning appeared to be seriously impaired due to not having any close friends because of his trust problems.  The Veteran appeared to isolate himself most of the time from other people, and the examiner opined that his occupational functioning was moderately impaired.  She concluded that, while the Veteran was not currently working, he would have difficulty with concentration/attention on a task due to his ruminative thoughts and depression.  She noted that the Veteran also had sleep problems, which contributed to his fatigue; and that he would have some interpersonal difficulties due to his trust issues.  

The Veteran reported that he was divorced due to mutual unfaithfulness, and that he had three daughters and one grandson, with whom he had a good relationship.  The Veteran was also currently corresponding with an incarcerated woman and hoped that they could be together when she got out in a few years.  He also stated that he was close to his ex-wife, and that he had an "okay" relationship with his father.  He stated that had no local friends but had one or two friends in Alabama, and that he did not trust other people.  He reported that he enjoyed going to the movies, watching television, and walking when he could manage it.  He described a typical day as "boring" because he could no longer do things the way he used to because of his back.  His mood was sluggish, he felt mostly sad over the past two weeks, he did not have a lot of energy due to depression, and his concentration was poor because of his headaches.  He endorsed persistent suicidal ideation, including a few days ago.  He denied any current intent or plan, and it appeared that his children were somewhat of a protective factor for him.  He denied homicidal ideation.  The examiner noted that he had psychomotor retardation; trouble falling asleep due to racing thoughts; recurrent and distressing recollections of the event, including images, thoughts, or perceptions; recurring distressing dreams of the event; and intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He avoided thoughts, feelings, or conversations associated with the trauma.  He had markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, and a sense of foreshortened future.  The examiner found that the Veteran's current psychiatric symptoms included depressed mood, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, and suicidal ideation.  She opined that the symptoms described above caused clinically significant distress or impairment in social, occupational, or other important areas of functioning; and concluded that the Veteran had occupational and social impairment with deficiencies in most areas.  He was assigned a GAF score of 45.

A June 2014 private evaluation from Dr. J.R.A. Jr. reflects diagnoses of recurrent and severe MDD, and PTSD.  The Veteran was divorced and currently corresponding with an incarcerated woman.  He described their relationship as close and planned on being with her when she was released.  During his evaluation, the Veteran had poor comprehension at times, he was a little vague and scattered, his attitude was tentative, his concentration was fair, his attention span was short, his psychomotor activity was normal, and his speech was coherent but hesitant and uncertain.  His ability to abstract was mildly impaired, his affect was diminished, and his current mood was normal although he reported that his usual mood was sad.  He stated that he did not socialize.  He endorsed suicidal ideations, and stated that he would frequently take eight or nine pills twice a week, and that he did not care if he woke up or not.  He stated that he tried to call the suicidal hotline, but that no one ever picked up or returned his calls.  He reported that the last time he had a "semi-overdose" was the previous Saturday.  When asked if he had future plans to commit suicide, he replied that "I don't know which day but I am going to do it."  He had low energy level and constant, draining fatigue.  He denied mania or hypomania, and endorsed agitation, anger problems, and irritability.  However, he stated that he felt more like harming himself than others, and denied a history of assault.  He had diffuse paranoid distrust of others and felt that others were "watching" him to take advantage.  He reported that he heard things, like someone calling his name, when he was alone in the house.  He explained that he avoided interpersonal relationships, and that he had always been reserved and never outgoing.  He stated that he could not get close to anyone and that his relationship with a prison inmate suited him because he did not have to be that involved with her.  His memory was spotty and inexact, he had problems with concentration and retention, and reported nightmares of things that happened in the Air Force.  He was assigned a GAF score of 45.

During his April 2017 hearing, the Veteran testified that he was by himself all day and never called or bothered anyone unless it was a medical emergency or he needed a ride somewhere.  He stated that he had a stable relationship with his goddaughter.  He endorsed suicidal thoughts for a long time, but that he would not hurt anyone else.  He explained that he had taken a lot of pills to get rid of his physical pain even though he knew he should not have done it.  He reported hearing voices in his head telling him to do things he should not do, and that this had been going on for a while.  He described spells of increased depression and frustration at himself and that he felt worthless at those times and took about four or five pills.  He stated that when he took that many pills, he was unable to care for himself and did not shave or shower.  He testified that he stopped getting therapy because the bus route to the clinic was cancelled, and that he would get his medication when he did go to clinic.

A May 2017 private evaluation by Dr. J.R.A., Jr. reflects that the woman with whom he was corresponding with in 2014 did not get out of jail and was unlikely to do so.  Nevertheless, the Veteran stated that he continued to correspond with her.  He reported that he continued to live by himself and did not socialize.  During his examination he was alert, friendly but unsophisticated, cooperative, vague, and with marginal comprehension.  He had poor concentration, short attention span, average psychomotor activity, speech patterns that tended to be coherent but hesitant and uncertain, moderately impaired ability to abstract, and normal affect.  His current mood was stressful and depressed, and his usual mood was sad and lonesome.  He continued to feel depressed on a constant basis, felt worthless, and endorsed thoughts of overdosing on medicines and "tak[ing] them till I feel no pain."  He stated that he tried to contact VA about his acute suicidal ideation, but all he got were recordings and no one ever called him back.  He had low energy levels and draining fatigue, and denied mania and hypomania.  He endorsed agitation on a daily basis, mostly at night; and some anxiety that appeared more like agitation two to three times per week lasting three to five hours.  He stated that he felt angry and like harming other people, but denied any assaults or plans to harm in the past three years.  Dr. J.R.A. Jr. noted that he had obsessive/ruminating thoughts of killing himself, and that he denied any current compulsions or paranoid ideas.  The Veteran stated that he heard voices in his head telling him to do things, but Dr. J.R.A. Jr. explained these were not hallucinations because hallucinations were characterized as hearing or seeing something outside one's self, like voices whispering in the ear or in the next room, and actually seeing things externally.  Instead, he opined that it appeared that the Veteran's self-projections had "sort of taken on the form of personality segment."  Further, the accusatory quality of the thoughts were consistent with his diagnosis of MDD.  The Veteran also reported hearing knocking and footsteps in his house when he was by himself, and Dr. J.R.A. Jr noted that he appeared to have some "borderline unusual perceptual experiences" and that he had some cognitive difficulties.  He also noted that the Veteran's interpersonal relationships continued to be marked by a detached and somewhat avoidant and cynical posture.  He noted that the Veteran's current symptoms were depressed mood; near continuous panic or depression affecting his ability to function independently, appropriately, and effectively; mild memory loss, such as forgetting names, direction, or recent events; circumstantial, circumlocutory, or stereotyped speech; difficulty understanding commands; impaired abstract thinking; disturbance of motivation and mood; difficulty establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work-like setting; suicidal ideation; and chronic sleep impairment.  Dr. J.R.A. Jr opined that the Veteran had moderate to severe to symptoms, total occupational and social impairment.  Additionally, he noted that, while the DSM-V did not provide for GAF scores, his current GAF scores would correlate with a GAF score of 55.

Upon review of the evidence of record, and giving the Veteran the benefit of the doubt, the Board finds that an initial disability rating of 100 percent is warranted for the entirety of the appeal period.  As previously noted, the Veteran has an initial 50 percent disability rating from April 7, 2010.

Here, while the May 2012 VA examiner opined that the Veteran's symptoms resulted in occupational and social impairment with deficiencies in most areas, the Board notes that the Veteran exhibited persistent suicidal ideation, overdosed twice a week, was socially isolated, did not trust others, had chronic sleep impairment, experienced memory loss, heard voices in his head which were self-projections that had "sort of taken on the form of personality segment," and experienced some "borderline unusual perceptual experiences" and some cognitive difficulties.  In addition, the Veteran testified that, whenever he overdosed, he was unable to perform basic activities of daily living such as shaving and showering.  Further, the Veteran had poor comprehension at times, he was a little vague and scattered, his attitude was tentative, his attention span was short, his speech was coherent but hesitant and uncertain, his ability to abstract was mildly impaired, and his affect was diminished.  In addition, in May 2017, Dr. J.R.A. Jr. opined that the Veteran had total occupational and social impairment.  While the degree of impairment caused by the Veteran's psychiatric disorders is ultimately an adjudicatory and not medical question, based on the above this opinion is consistent with the evidence of record.   38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").

As such, the Board finds that from April 7, 2010, the Veteran exhibited symptoms of such type, severity, and frequency that more closely approximate a disability rating of 100 percent for his service-connected MDD and PTSD.  

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette, 28 Vet. App. at 369-70 (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

Thus, an initial disability rating of 100 percent from April 7, 2010, is warranted. 



ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to an initial rating of 100 percent from July 30, 2008, for MDD with PTSD is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the remaining claims.


HTN and Migraines

July 2012 VA examination reports for HTN and headaches reflect negative opinions.  

Concerning the Veteran's headaches, the VA examiner diagnosed chronic daily headaches, most typical for cluster headaches.  The examiner found that the Veteran did not describe headaches as having been aggravated by his PTSD or any connection between his PTSD and headaches.  Instead, the examiner found that the Veteran's evaluation was "suggestive of possible post-injury headaches as precipitating event for headaches, and possible with triggers which may relate to head positioning when reading and even eye strain."  As such, the examiner opined the Veteran's headaches were less likely than not cause by or related to PTSD or military service.

In regard to his HTN, the VA examiner noted that the Veteran was prescribed citalopram in January 2009 due to "stress," and that he was diagnosed with PTSD in May 2011.  In March 2011, the Veteran's primary care physician (PCP) noted that the Veteran had been borderline hypertensive for a while, and that his weight had increased by 30 pounds in two years.  The VA examiner noted that the Veteran's blood pressure did not increase until his weight was at 226 pounds, and that he had continued to have HTN with moderate control since his weight reached 226 pounds.  As such, the examiner opined that the Veteran's HTN was less likely than not caused or related to PTSD or service because he developed HTN in 2009, more than 30 years since service, and his HTN presentation was more typical of HTN related to genetics, age, and weight than to PTSD. 

However, the Board notes that the July 2012 VA examiner failed to discuss whether the Veteran's now service-connected PTSD aggravated the Veteran's headaches or HTN.  As such, the Board finds that a remand is necessary to obtain an addendum opinion addressing whether the Veteran's headaches and HTN are caused by or aggravated by his service-connected disabilities, to include PTSD and MDD.


Left Knee

The Veteran contends that his left knee disability is due to his left foot paresthesia.  Specifically, the Veteran explained that in February 2010, he was experiencing radicular pain in his left leg and foot, which caused sharp pain and numbness in his left foot.  As a result, he missed the last two steps of his stairs when he was going down to his living room, which caused his left knee to buckle and made him fall down the stairs, whereupon he slammed his left knee against the wall, rupturing his tendon.  

An April 2012 VA examination report reflects that the Veteran's left foot "gave out" and caused him to fall and injure his knee.  The VA examiner opined that the Veteran's left knee disability was less likely than not caused by or a result of service because "feet cannot give out due to the type of bones and joints found in the foot."  As such, the examiner stated that "most likely his knee gave but a foot cannot give out and cause the fall he described."

The Board finds this opinion inadequate.  First, the Veteran did not contend that his foot "gave out," but that he was experiencing radicular pain and numbness at the time of his fall, which caused him to miss two steps and resulted in his left knee buckling and in the eventual fall where he injured his knee against the wall.  Second, the VA examiner opined that the knee disability was less likely than not related to service, but the requested opinion asked whether the left knee disability was caused by the Veteran's service-connected left foot paresthesia.  As such, the Board finds that a new medical opinion is required to address whether the Veteran's left knee disability was cause by his left foot paresthesia.

Left Foot Paresthesia

The Veteran contends that his service-connected left foot paresthesia has worsened since his last VA examination.  The Veteran last underwent a VA peripheral nerve examination in March 2011, during which the examiner found dysthesias, but that examinations for vibration, position sense, pain or pinprick, and light touch were normal.  However, during his April 2017 hearing, the Veteran testified that he was not able to stand, walk, and move as well as he used to, that he can stand or walk for two minutes, and that he will come down his stairs in the morning and stay downstairs all day, mostly sitting on his sofa.

As such, and given the Veteran's testimony in April 2017, the Board finds that a new VA examination is necessary to properly assess the severity of the Veteran's left foot paresthesia.

TDIU and SMC

The Veteran contends that he is unemployable due to his service-connected disabilities and his nonservice-connected left knee disability and migraines.  While the Board's decision herein grants the Veteran a 100 percent disability rating for his PTSD and MDD, the issue of a TDIU is not necessarily rendered moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).  

In addition, the Board notes that the Veteran's 100 percent disability rating for PTSD and MDD may make him eligible for SMC based on housebound status.  38 U.S.C. § 1114(s).

However, adjudication of the claims for entitlement to an increased rating for left foot paresthesia; and service connection for migraines, HTN, and a left knee disability, may impact adjudication of the claim for entitlement to a TDIU and SMC.  Consequently, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, adjudication of the claim for entitlement to a TDIU and SMC must be deferred.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Request an opinion from an appropriate specialist physician to address the nature and etiology for migraines, to include as secondary to service-connected disabilities. 

The claims folder, to include a copy of this Remand, must be made available to and reviewed by the physician prior to completion of the medical opinion, and the medical opinion must reflect that the claims folder was reviewed.

The physician should provide an opinion:

a)  As to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is otherwise related to service.

b)  If it is not shown to be due to any incident in service, an opinion should be rendered as to whether the Veteran's migraines is either (i) caused or (ii) aggravated by the service-connected disabilities, to include MDD and PTSD.

The physician should also consider and discuss all lay assertions, to include the Veteran's assertions as to the nature, onset, and continuity of symptoms.
 
2.  Request an opinion from an appropriate specialist physician to address the nature and etiology for HTN, to include as secondary to service-connected disabilities. 

The claims folder, to include a copy of this Remand, must be made available to and reviewed by the physician prior to completion of the medical opinion, and the medical opinion must reflect that the claims folder was reviewed.

The physician should provide an opinion:

a)  As to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is otherwise related to service.

b)  If it is not shown to be due to any incident in service, an opinion should be rendered as to whether the Veteran's HTN is either (i) caused or (ii) aggravated by the service-connected disabilities, to include PTSD and MDD.

The physician should also consider and discuss all lay assertions, to include the Veteran's assertions as to the nature, onset, and continuity of symptoms.

3.  Request an opinion from an appropriate specialist physician to address the nature and etiology of any left knee disability, specifically the Veteran's status post left tendon rupture.  

The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the medical opinion, and the medical opinion must reflect that the claims folder was reviewed.

The examiner should provide an opinion as to whether the Veteran's left knee disability is either (i) caused or (ii) aggravated by the service-connected left foot paresthesia.

In addressing the above, the physician must specifically consider and discuss all pertinent evidence, to include the Veteran's statements that at the time of the fall, he was experiencing sharp pain and numbness in his left leg and foot, which caused him to miss two steps and fall, thus hitting his left knee against the wall.  In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and his assertions in this regard should be considering in formulating the requested opinion.

4.  Schedule the Veteran for a VA examination to determine the current severity of his left foot paresthesia.  The Veteran's VA claims file and a copy of this Remand should be made available to, and should be reviewed by the examiner. 

The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet.

5.  After completing any additional development deemed necessary, readjudicate the claims for service connection for migraines, HTN, and left knee disability; higher rating for left foot paresthesia; and entitlement to a TDIU and SMC.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), which addresses all of the evidence obtained after the issuance of the last statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


